Form8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported): August 7, 2013 NaturalNano, Inc. (Exact name of registrant as specified in its charter) Nevada 000-49901 87-0646435 (State or other jurisdiction (Commission File No.) (I.R.S. Employer of incorporation) Identification No.) 15 Schoen Place Pittsford, New York 14534 (Address of principal executive offices) (585)267-4850 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On August 7, 2013, NaturalNano, Inc. (the "Company") filed an amendment to its Articles of Incorporation with the Secretary of State of the State of Nevada increasing the authorized share capital of the Company to 800,000,000 shares of common stock, par value $.001 per share, and 10,000,000 shares of preferred stock, par value $.001 per share. For a more detailed description of said amendment, see the Information Statement filed with the Securities and Exchange Commission on July 17, 2013. Section 9 – Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. Exhibit Description CERTIFICATE OF AMENDMENT OF NATURALNANO, INC. 2 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NaturalNano, Inc. Date: August 12, 2013 By: /s/ James Wemett James Wemett President and Chief Financial Officer 3
